DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/22 has been entered.
	
Response to Amendment
The amendment filed on 11/04/22 has been entered. Claims 1-9, 11, 13-17, 19, 21-23, 26-29 are pending in the application. Examiner further acknowledges that claims 28-29 have been newly added while claim 25 has been cancelled.

Claim Objections
Claims 1, 11, 19 are objected to because of the following informalities:
"actor versatility" should be "the actor versatility" [Claims 1, 11, 19, lines 5, 16, 25];
"the actors in the described content" and “including actors” should be "actors in the described content" and “including the actors”, respectively [Claim 19, lines 21/24].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 15-16, 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 3 recite the limitation "ranking" in lines 2, 7, respectively. This portion of the limitation is unclear because, prior to this portion of the limitation, claim 1 recites “ranking…one or more of the actors”. Therefore, it is not clear if the latter recitations of “ranking” refer to the same ranking step as initially recited or perhaps another ranking step. For this reason, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171). In an effort to practice compact prosecution, the examiner is interpreting each of these recitations of ranking as referring to ranking as initially recited. Claims 4, 16, 21, 22 are also rejected for the same reason due to their dependency on claims 3, 15;
Claims 1, 3, 7, 9 recite the limitation "training" in lines 9, 3, 2, 2, respectively. This portion of the limitation is unclear because, prior to these portions of the limitations, claim 1 recites “training, by a hardware processor and based at least in part on received training data comprising a plurality of scripts, a machine learning model…”. Therefore, it is not clear if the latter recitations of “training” refer to the same training step as initially recited or perhaps another training step. For this reason, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171). In an effort to practice compact prosecution, the examiner is interpreting each of these recitations of training as referring to the training as initially recited. Claims 2, 4-6, 8 are also rejected for the same reason due to their dependency on claims 1, 3.
Claims 3, 15 recite the limitation "determine similarity" in lines 3/5, 3/4, respectively. This portion of the limitation is unclear because, prior to this portion of the limitation, claims 1, 11 also recite “a similarity determination”, “a first similarity”, and “second similarity”. Therefore, it is not clear if the latter recitations of “determine similarity” refer to any of these similarity determinations as initially recited or perhaps other similarity determinations. For this reason, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171). In an effort to practice compact prosecution, the examiner is interpreting each of these recitations of determine similarity as referring to a similarity determination as initially recited. Claims 4 is also rejected for the same reason due to its dependency on claim 3.
Claims 3, 4, 16, 21, 22 recite the limitation "the determined similarities" in lines 7, 2, 2, 2, 2, respectively. This portion of the limitation is unclear because, prior to this portion of the limitation, claims 1, 11 recite “a similarity determination”, “a first similarity”, and “second similarity” while claims 3, 15 recite first and second equations for determining similarity between entities and determining similarity between the actors, the content, and the archetypes, respectively. Therefore, it is not clear which of these similarity determinations that “the determined similarities” refers to, if any. For this reason, these claims fail to particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant (MPEP 2171). In an effort to practice compact prosecution, the examiner is interpreting each of these recitations of determine similarity as referring to a similarity determination as initially recited which comprises the first and second similarity.

Allowable over Prior Art
Regarding 35 USC 103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 11, 19. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections to put the claims into condition for allowance. Regarding claim 1, the prior art does not teach or suggest “optimizing, by the hardware processor, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content; receiving, by the hardware processor, a query including one or more terms and a queried archetype; and ranking, by the hardware processor absent user input, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query” in combination with the other limitations of the claim. Regarding claim 11, the prior art does not teach or suggest “optimizing, by the hardware processor, either shift vectors or changes to co- variance matrices, that represent the archetypes of characters played by the actors; receiving, by the hardware processor, a query including one or more terms and a queried archetype; and ranking, by the hardware processor absent user input, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query” in combination with the other limitations of the claim. Regarding claim 19, the prior art does not teach or suggest “training, by the hardware processor and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing entities, including actors, content, and keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, the machine learning model including either shift vectors or changes to co-variance matrices, that represent the archetypes, wherein the training further includes, during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity” in combination with the other limitations of the claim.. Further, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 2-9, 13-17, 21-23, 26-29, due to their dependency on claims 1, 11, respectively. However, these claims would still need to be amended or cancelled in order to overcome the current 35 USC 101 rejections and to put them into condition for allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 13-17, 19, 21-23, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method to model actor versatility based on scripts, the computer-implemented method comprising: training, by a hardware processor and based at least in part on received training data comprising a plurality of scripts, a machine learning model representing entities, including actors, content, and keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, wherein training the machine learning model includes: concatenating, by the hardware processor and based on the plurality of scripts, which textually describes at least the content and characters therein, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; identifying, by the hardware processor absent user input, archetypes of characters played by the actors in the content, based on the vectors representing the characters, wherein the machine learning model is further trained based on the archetypes; and during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity; optimizing, by the hardware processor, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content: receiving, by the hardware processor, a query including one or more terms and a queried archetype; and ranking, by the hardware processor absent user input, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query.
The limitations of training,…, a machine learning model representing entities, including actors, content, and keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, wherein training the machine learning model includes: wherein the machine learning model is further trained based on the archetypes; and during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity; optimizing, …, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content: receiving, …, a query including one or more terms and a queried archetype; and ranking, …, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query recite mathematical relationships and calculations. Therefore, these limitations are directed to an abstract idea (mathematical concepts). The “training” limitation involves a model including Gaussian distributions and in light of [0034]-[0038], describes various mathematical concepts used for training the machine learning model, such as similarity calculations, calculation using the margin loss function, and dropout regularization techniques. In addition, regarding the “wherein the actor versatility is captured…” limitation, [0029] discloses “Unlike vector representations in which each entity becomes a single point in space, Gaussian representations are able to model the uncertainty or the entire spectrum of semantic meaning” while [0058] discloses that an actor’s versatility is represented by the co-variance of a Gaussian distribution representing the actor. Therefore, this limitation recites mathematical relationships/ calculations. The “and during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity” encompasses, in light of [0038] of the specification, performing dropout regularization which forces the model to rely on other dimensions as well by randomly setting dimensions to 0 so that those dimensions disappear and prevents mean vectors that may become dependent on each other and also prevents producing highly effective dimensions that overshadow other dimensions. That is, randomly setting dimensions to 0 recites a mathematical relationship/calculation. Further, In light of [0034]-[0035], the “optimizing” comprises pushing related Gaussian distributions together and unrelated Gaussian distributions apart in a high-dimensional space and minimizing a margin loss function. The “ranking” limitation, based on similarity to query terms and in light of [0046], involves ranking using a symmetrical or asymmetrical similarity of equations (4) or (5), respectively. The limitations of, concatenating, …, which textually describes at least the content and characters therein, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; identifying, …, archetypes of characters played by the actors in the content, based on the vectors representing the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that are implemented using generic computing components. That is, the “concatenating” limitation involves concatenating averaged numerical representations, which in light of [0053], involves the vectorization of the numerical representations of words. One could vectorize data based on observing, analyzing the data and judging what components of the data to vectorize, and finally, write down the components in a vectorized form on a piece of paper. The “identifying” encompasses a user judging roles based on the vectors representing the characters such as by recognizing or judging what components of the vectors match characteristics of movie roles or archetypes, for example. This is similar to the conventional method in which a movie director could cast (judge) actors for movies based on a given movie script. Accordingly, claim 1 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – by a hardware processor and based at least in part on received training data comprising a plurality of scripts; …by the hardware processor…; …by the hardware processor absent user input…; receiving, by the hardware processor, a query including one or more terms and a queried archetype. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank and display actors). The additional element of receiving, by the hardware processor, a query including one or more terms and a queried archetype represents an insignificant extra-solution activity and is a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, by the hardware processor, a query including one or more terms and a queried archetype which is a mere data gathering step represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, this limitation represents well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. Accordingly, claim 1 is not patent eligible.
Independent claim 11 recites a computer-implemented method to model actor versatility based on scripts, the computer-implemented method comprising: receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, Keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content, wherein the archetypes are determined by: concatenating, by the hardware processor and based on the plurality of scripts, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; and identifying, by the hardware processor absent user input, the archetypes of the characters played by the actors, based on the vectors representing the characters; training, by the hardware processor and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing entities, including the actors, the content, and the keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, wherein the training further includes, during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity; optimizing, by the hardware processor, either shift vectors or changes to co- variance matrices, that represent the archetypes of characters played by the actors; receiving, by the hardware processor, a query including one or more terms and a queried archetype; and ranking, by the hardware processor absent user input, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query.
The limitations of training,…, a machine learning model representing entities, including actors, content, and keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, wherein training the machine learning model includes: wherein the machine learning model is further trained based on the archetypes; and during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity; optimizing, …, either shift vectors or changes to co-variance matrices, that represent the archetypes of the characters played by the actors in the content: and ranking, …, and using either the optimized shift vectors or the optimized changes to the co-variance matrices, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query recite mathematical relationships and calculations. Therefore, these limitations are directed to an abstract idea (mathematical concepts). The “training” limitation involves a model including Gaussian distributions and in light of [0034]-[0038], describes various mathematical concepts used for training the machine learning model, such as similarity calculations, calculation using the margin loss function, and dropout regularization techniques. In addition, regarding the “wherein the actor versatility is captured…” limitation, [0029] discloses “Unlike vector representations in which each entity becomes a single point in space, Gaussian representations are able to model the uncertainty or the entire spectrum of semantic meaning” while [0058] discloses that an actor’s versatility is represented by the co-variance of a Gaussian distribution representing the actor. Therefore, this limitation recites mathematical relationships/ calculations. The “and during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity” encompasses, in light of [0038] of the specification, performing dropout regularization which forces the model to rely on other dimensions as well by randomly setting dimensions to 0 so that those dimensions disappear and prevents mean vectors that may become dependent on each other and also prevents producing highly effective dimensions that overshadow other dimensions. That is, randomly setting dimensions to 0 recites a mathematical relationship/calculation. Further, In light of [0034]-[0035], the “optimizing” comprises pushing related Gaussian distributions together and unrelated Gaussian distributions apart in a high-dimensional space and minimizing a margin loss function. The “ranking” limitation, based on similarity to query terms and in light of [0046], involves ranking using a symmetrical or asymmetrical similarity of equations (4) or (5), respectively. The limitations of, concatenating, …, which textually describes at least the content and characters therein, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; identifying, …, archetypes of characters played by the actors in the content, based on the vectors representing the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that are implemented using generic computing components. That is, the “concatenating” limitation involves concatenating averaged numerical representations, which in light of [0053], involves the vectorization of the numerical representations of words. One could vectorize data based on observing, analyzing the data and judging what components of the data to vectorize, and finally, write down the components in a vectorized form on a piece of paper. The “identifying” encompasses a user judging roles based on the vectors representing the characters such as by recognizing or judging what components of the vectors match characteristics of movie roles or archetypes, for example. This is similar to the conventional method in which a movie director could cast (judge) actors for movies based on a given movie script. Accordingly, claim 11 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, Keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content; …by the hardware processor…; …by the hardware processor absent user input…; receiving, by the hardware processor, a query including one or more terms and a queried archetype. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank and display actors). The additional element of receiving, by the hardware processor, a query including one or more terms and a queried archetype represents an insignificant extra-solution activity and is a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a hardware processor, a plurality of scripts that textually specifies at least content, Keywords describing the content, actors appearing in the content, and archetypes of characters played by the actors in the content; receiving, by the hardware processor, a query including one or more terms and a queried archetype which are mere data gathering steps represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. Accordingly, claim 11 is not patent eligible.
Independent claim 19 recites computer-implemented method to model actor versatility based on scripts, the computer-implemented method comprising: receiving, by a hardware processor, a plurality of scripts that textually describes content and characters therein; performing, by the hardware processor, coreference resolution to link, in the plurality of scripts, pronouns with the characters; identifying, by the hardware processor and in the plurality of scripts, words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters; mapping, by the hardware processor, the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations; averaging, by the hardware processor, the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters; concatenating, by the hardware processor and for each character, the averaged numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters into vectors representing the characters; identifying, by the hardware processor absent user input, archetypes of characters played by the actors in the described content, based on the vectors representing the characters; training, by the hardware processor and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing entities, including actors, content, and keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, the machine learning model including either shift vectors or changes to co-variance matrices, that represent the archetypes, wherein the training further includes, during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity; receiving, by the hardware processor, a query including one or more terms and a queried archetype; and ranking, by the hardware processor absent user input, and using the machine learning model, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query.
The limitations of performing, by the hardware processor, coreference resolution to link, in the plurality of scripts, pronouns with the characters; averaging, by the hardware processor, the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters; training, by the hardware processor and based at least in part on the plurality of scripts and the archetypes, a machine learning model representing entities, including actors, content, and keywords, in a manner that captures actor versatility across multiple archetypes, wherein the actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, the machine learning model including either shift vectors or changes to co-variance matrices, that represent the archetypes, wherein the training further includes, during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity; and ranking, by the hardware processor absent user input, and using the machine learning model, one or more of the actors based at least in part on the actor versatility and similarity to the one or more terms in the query recite mathematical relationships and calculations. Therefore, these limitations are directed to an abstract idea (mathematical concepts). The performing of coreference resolution and averaging are purely mathematical concepts involving mathematical relationships and/or calculations. The “training” limitation involves a model including Gaussian distributions and in light of [0034]-[0038], describes various mathematical concepts used for training the machine learning model, such as similarity calculations, calculation using the margin loss function, and dropout regularization techniques. In addition, regarding the “wherein the actor versatility is captured…” limitation, [0029] discloses “Unlike vector representations in which each entity becomes a single point in space, Gaussian representations are able to model the uncertainty or the entire spectrum of semantic meaning” while [0058] discloses that an actor’s versatility is represented by the co-variance of a Gaussian distribution representing the actor. Therefore, this limitation recites mathematical relationships/ calculations. The “machine learning model including either shift vector or changes to co-variance” encompasses, in light of [0032]-[0033] of the specification, including the shift vector or changes to co-variance matrices into the model which are merely mathematical relationships. The “during a similarity determination between two of the entities, causing the machine learning model to disregard a first similarity between the two entities in favor of a second similarity between the two entities, to facilitate the training of the machine learning model by reducing incidence of the first similarity overshadowing the second similarity” encompasses, in light of [0038] of the specification, performing dropout regularization which forces the model to rely on other dimensions as well by randomly setting dimensions to 0 so that those dimensions disappear and prevents mean vectors that may become dependent on each other and also prevents producing highly effective dimensions that overshadow other dimensions. That is, randomly setting dimensions to 0 recites a mathematical relationship/calculation. The “ranking” limitation, based on similarity to query terms and in light of [0046], involves ranking using a symmetrical or asymmetrical similarity of equations (4) or (5), respectively. The limitations of, concatenating, …, which textually describes at least the content and characters therein, averaged numerical representations of words associated with actions performed by the characters, actions received by the characters, and descriptions of the characters into vectors representing the characters; identifying, …, archetypes of characters played by the actors in the content, based on the vectors representing the characters, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes that are implemented using generic computing components. The “identifying…words” and “mapping…words” limitations encompass the user judging words associated with actions and descriptions of the characters and mapping them to numerical representations. The “concatenating” limitation involves concatenating averaged numerical representations, which in light of [0053], involves the vectorization of the numerical representations of words. One could vectorize data based on observing, analyzing the data and judging what components of the data to vectorize, and finally, write down the components in a vectorized form on a piece of paper. The “identifying…archetypes” encompasses a user judging roles based on the vectors representing the characters such as by recognizing or judging what components of the vectors match characteristics of movie roles or archetypes, for example. This is similar to the conventional method in which a movie director could cast (judge) actors for movies based on a given movie script. Accordingly, claim 19 recites multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – receiving, by a hardware processor, a plurality of scripts that textually describes content and characters therein; …by the hardware processor…; …by the hardware processor absent user input…; receiving, by the hardware processor, a query including one or more terms and a queried archetype. The hardware processor is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank and display actors). The additional element of receiving, by the hardware processor, a query including one or more terms and a queried archetype represents an insignificant extra-solution activity and is a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, by a hardware processor, a plurality of scripts that textually describes content and characters therein; receiving, by the hardware processor, a query including one or more terms and a queried archetype, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and is merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. Accordingly, claim 19 is not patent eligible.
Claims 2-9, 13-17, 21-23, 26-29 depend on claims 1, 11 and include all the limitations of claims 1, 11. Therefore, claims 2-9, 13-17, 21-23, 26-29 recite the same abstract ideas involving mathematical concepts and mental processes, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 2 recites wherein ranking the one or more actors further includes ranking one or more of the archetypes of the characters played by the one or more actors in the content. This judicial exception is not integrated into a practical application. This additional step is considered an abstract idea (mental process) and does not integrate the judicial exception into a practical application. That is, the ranking encompasses a user judging and ranking archetypes of characters, and perhaps, written them down in ranked order. Accordingly, claim 2 further recites an abstract idea and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mental process) is not sufficient to amount to significantly more than the judicial exception. Claim 2 is not patent eligible.
Claim 3, 15 pertain to training the machine learning model based on first and second equations and ranking the actors. This judicial exception is not integrated into a practical application. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. That is, training the model based on equations recites mathematical relationships, calculations, and formulas (mental concepts). The ranking of the actors based on similarities encompasses mentally judging a ranking of the actors based on observed and analyzed similarities. Therefore, this limitation recites a mental process step. These limitations would not implement the abstract idea into a practical application because they recite abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further reciting the abstract ideas (mathematical and mental process steps) is not sufficient to amount to significantly more than the judicial exception. Claim 3, 15 are not patent eligible.
Claims 4, 16, 21-22 recite limitations pertaining to the determined similarities being symmetrical or asymmetrical measures. This judicial exception is not integrated into a practical application. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. That is, in light of [0034] of the applicant’s specification, the equations for calculating similarity are given, and thus, these limitations recite mathematical relationships, concepts, and equations (mathematical concepts). These step are considered an abstract idea (mathematical process) and do not integrate the judicial exception into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these claims do not include any additional limitations. Further reciting the abstract idea (mathematical process steps) is not sufficient to amount to significantly more than the judicial exception. Claims 4, 16, 21-22 are not patent eligible.
Claim 5 recites additional limitations wherein the archetypes are identified by: performing coreference resolution to link, in the plurality of scripts, pronouns with the characters, identifying, in the plurality of scripts, words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters, mapping the identified words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters to numerical representations, and averaging the numerical representations of the words associated with the actions performed by the characters, the actions received by the characters, and the descriptions of the characters.  The limitations, “performing coreference resolution” and “averaging numerical representations” recite mathematical relationships/calculations, and are therefore, directed to an abstract idea (mathematical concepts). The “identifying…words” and “mapping…words” limitations encompass the user judging words associated with actions and descriptions of the characters and mapping them to numerical representations. These steps are considered an abstract idea (mathematical process) and do not integrate the judicial exception into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further reciting the abstract idea (mathematical concepts) is not sufficient to amount to significantly more than the judicial exception. Claim 5 is not patent eligible.
Claim 6 recites the additional limitations pertaining to the received training data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 7-8, 13-14, 17 recite limitations pertaining to optimizing…includes minimizing margin loss, dropout regularization, and a margin loss equation. This judicial exception is not integrated into a practical application. These additional limitations are considered an abstract idea (mathematical concept) and do not integrate the judicial exception into a practical application. That is, these limitations recite mathematical relationships, formulas, and/or calculations. Accordingly, claims 7-8, 13-14, 17 further recite an abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these claims do not include any additional limitations. Further recitation of the abstract idea (mathematical process steps) is not sufficient to amount to significantly more than the judicial exception. Claims 7-8, 13-14, 17 are not patent eligible.
Claim 9 recites limitations pertaining to training the machine learning model based on negative examples. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, training the model based on negative example links the abstract idea (mathematical concepts) to the field of artificial intelligence and machine learning models. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 23 recites the additional limitation of wherein based at least in part on the ranking of the one or more of the actors, a casting decision is made for content associated with the one or more terms, and wherein the content associated with the one or more terms is output. These additional limitations further recite the same abstract ideas as identified in claim 1. The limitation pertaining to the casting decision, as drafted, recites a process that, under its broadest reasonable interpretation, covers a mental processes that encompasses a user making a mental judgement about a casting decision for a movie associated with terms based on the ranking of the actors. The additional element pertaining to outputting represents an insignificant post-solution activity. The claim does not recite any additional elements. Accordingly, there are no additional elements that would integrate the abstract idea into a practical application.
The additional element pertaining to the outputting represents well-understood, routine, conventional activity previously known to the industry, as in [0033] of Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the limitations are not sufficient to overcome the essentially mathematical and mental nature of these claims. Accordingly, claim 23 is not patent eligible.
Claim 26 recites wherein the machine learning model represents the content and the keywords in a manner that captures a spectrum of semantic meaning of the content and captures semantic ambiguity of the keywords. This judicial exception is not integrated into a practical application. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. That is, in light of [0029] of the applicant’s specification which states that “Unlike vector representations in which each entity becomes a single point in space, Gaussian representations are able to model the uncertainty or the entire spectrum of semantic meaning”, the machine learning model that represents the content and the keywords in a manner that captures a spectrum of semantic meaning of the content and captures semantic ambiguity of the keywords can be Gaussian representations which define at least a purely mathematical relationship. Accordingly, claim 26 further recites an abstract idea (mathematical concepts) and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, these claims do not include any additional limitations. Further recitation of the abstract idea (mathematical concepts) is not sufficient to amount to significantly more than the judicial exception. Claim 26 is not patent eligible.
Claim 27 recites the additional limitation of wherein the content comprises movies, and wherein the scripts comprise movie scripts. This additional limitation does not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the content comprising movies and scripts comprising movie scripts links the abstract idea (mathematical concepts) to the field of movie films. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 28 recites wherein each of the two entities is represented by a respective uncertainty representation that is defined at least in part by a respective parameter having a plurality of dimensions, wherein the first similarity is of a first dimension of the plurality of dimensions, wherein the second similarity is of a second dimension of plurality of dimensions, and wherein the first similarity is randomly selected to be disregarded during the similarity determination. This judicial exception is not integrated into a practical application. This additional step is considered an abstract idea (mathematical concept) and does not integrate the judicial exception into a practical application. That is, these limitations encompass, in light of [0038] of the specification, performing dropout regularization which forces the model to rely on other dimensions as well by randomly setting dimensions to 0 so that those dimensions disappear and prevents mean vectors that may become dependent on each other and also prevents producing highly effective dimensions that overshadow other dimensions. That is, the first and second similarity determinations and randomly setting dimensions to 0 recites a mathematical relationship/calculation. Accordingly, claim 28 further recites an abstract idea (mathematical concepts) and is ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further recitation of the abstract idea (mathematical concepts) is not sufficient to amount to significantly more than the judicial exception. Claim 28 is not patent eligible.
Claim 29 recites the additional limitations of wherein the computer-implemented method further comprises: generating a display representation of at least a portion of the ranking, the display representation including an indication of a highest ranked actor of the one or more of the actors as being most suitable for the queried archetype; and outputting the display representation via a display device. The display device is recited at a high-level of generality (i.e., as a generic computer device performing generic computer functions of training and using a mathematical model to rank and display actors). These additional elements represent insignificant post-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry, as in [0033] of Grant (US 2013/0276024) which states that “Many conventional search engines display search results… For example, many conventional search engines display search results and related advertisements, where the search results are ranked based on a variety of factors”. These additional elements are not sufficient to overcome the essentially mathematical and mental nature of these claims, as they recite the use of existing computing equipment as mere tools of conventional querying of data. Accordingly, claim 29 is not patent eligible


Response to Arguments
The following is in response to the amendment filed on 11/04/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 14, applicant argues that no mental or mathematical concepts are recited in the claims and that applicant has not claimed Gaussian distributions. The applicant further discusses details regarding the concatenating limitation and that the instant claims does not recite using mathematical relationships, formulas/equations.
In response to the preceding argument, examiner respectfully submits that the examiner does not currently state that the “concatenating” is directed to mathematical concepts, but rather, it recites the mental process of concatenating averaged numerical representations of words into vectors. Further, examiner notes that the claims do not need to recite mathematical calculations in order to fall under the “mathematical concepts” grouping of abstract ideas. Rather, the mathematical concepts grouping is defined as any mathematical relationships, mathematical formulas or equations, mathematical calculations (MPEP 2106.04(a)).
Regarding 35 USC 101, on pgs. 14-15, applicant argues that the limitations are performed on a hardware processor and cannot be accomplished in the human mind.
In response to the preceding argument, examiner respectfully submits that MPEP 2106 mentions that “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea”. Further, MPEP 2106.04(a)(2)III also mentions that “as the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer").”.
Regarding 35 USC 101, on pg. 15, applicant analogizes the instant claims specifically to example 39 from the 2019 PEG examples and further states that the claims do not recite any mathematical relationships, formulas, or calculations.
In response to the preceding argument, examiner respectfully submits that in light of the applicant’s specification, as specified in the rejection itself, the limitations of “training”, “and during a similarity determination”, “optimizing”, and “ranking” in claim 1 recite mathematical concepts. That is, as detailed in the rejection, the examiner has interpreted these limitations in light of the applicant’s specification. Further, the claimed invention of example 39 is non-analogous to that of the instant claims because it does not pertain to training a machine learning model representing entities, including actors, content, and keywords in a manner that captures actor versatility as in the instant claims.
Regarding 35 USC 101, on pg. 16, applicant argues that the examiner ignores specific language in the claims and that it is not clear how a director or producer optimizes shift vectors or changes to co-variance matrices, trains machine learning models in one’s mind.
In response to the preceding argument, examiner respectfully submits that the examiners office action does not, previously or currently, state that the optimizing or training are directed to mental processes. Rather, the examiner states that “and identifying, …, archetypes of characters…” from claim 1 is directed to a mental process. Further, the applicant has failed to specify what language the examiner has ignored in the previous or current office action.
Regarding 35 USC 101, on pgs. 16-17, applicant argues that the claims improve the technical field of using machine learning to model relationships between actors and content and actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space, training in a manner that captures actor versatility across multiple archetypes improve a technical field and integrates the abstract idea into a practical application. Further, applicant notes that the archetypes are identified automatically and absent user input based on the vectors and cites several paragraphs from the specification.
In response to the preceding argument, examiner respectfully submits that the model relationships between actors and content and actor versatility is captured based on representing semantic ambiguity in a way that cannot be captured by a vector representation that models each of the entities as a single point in dimensional space and training in a manner that captures actor versatility across multiple archetypes as well as the associated limitations to the cited paragraphs from the specification, as detailed in the rejection, are mathematical concepts involving mathematical calculations and relationships. Further recitation of an abstract idea (mathematical concept) would not provide any improvements to the technology or functioning of the computer and would not implement the abstract idea into a practical application. That is, “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology” (MPEP 2106.05(a)). The absence of user input and performing of the abstract idea “automatically”, as suggested, and using generic computing components does not preclude this step from being performed in the mind.
Regarding 35 USC 101, on pg. 18, applicant argues that the claims provide an inventive concept due to the fact that the claims are indicated as being allowable over the prior art.
In response to the preceding argument, examiner respectfully submits that the prior art, as suggested by the applicant is not considered with regard to subject matter eligibility. That is MPEP [2106.06] states that "Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d)".
Regarding 35 USC 101, on pg. 20, applicant analogizes the instant claims to those of example 39 from the 2019 PEG examples.
In response to the preceding argument, examiner respectfully submits that the limitations of the claim in example 39 do not similarly recite mathematical concepts or mental processes, in light of the specification, as those in the instant claims. Further, the claim in example 39 includes the applying of transformations to digital images, creating of a training set based on the digital images, and training a neural networks based on the training set in a first stage in contrast to the instant claims which include various steps involved in training a machine learning model that is used to determine the actor most suitable to play a queried archetype.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169